Opinion by
Tilson, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) articles in chief value of cellulose compounds at 60 percent under paragraph 31, Abstract 37230 followed; (2) embroidered net ornaments at 75 percent under paragraph 1430, United States v. Ramig (17 C. C. P. A. 365, T. D. 43809) followed; and (3) artificial flowers the same as those the subject of Robinson-Goodman v. United States (id. 149, T. D. 43473) at 60 percent under paragraph 1419.